                    Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 1 of 26 Page ID #:19




EXHIBIT 2
   US6671307                                                Somfy ZbGM (“Accused Product”)
4. A spread-     In at least internal testing and usage, the accused product practices an improved spread-spectrum method for
spectrum         sending data over a communications channel (e.g., Wireless channel).
method
improvement
for sending data
over a
communications
channel,
comprising the
steps of:




                  https://service.somfy.com/downloads/master_v3_b2c/zigbeeto_glydea_module_spec_sheet_june_2016.pdf
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 2 of 26 Page ID #:20




https://service.somfy.com/downloads/master_v3_b2c/zigbeeto_glydea_module_spec_sheet_june_2016.pdf
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 3 of 26 Page ID #:21




https://service.somfy.com/downloads/master_v3_b2c/zigbeeto_glydea_module_spec_sheet_june_2016.pdf


As shown below, the accused product contains a 2.4 GHz ZigBee Transceiver (EMBER’s 357 ZigBee Radio).
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 4 of 26 Page ID #:22




https://service.somfy.com/downloads/master_v3_b2c/zigbeeto_glydea_module_spec_sheet_june_2016.pdf




https://fccid.io/XFFZGB357PA10/Users-Manual/Users-Manual-1348875
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 5 of 26 Page ID #:23




As depicted below, ZigBee standard is built on top of IEEE 802.15.4. Also presented below is the specifications
of EMBER’s 357 ZigBee SOC.




https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 6 of 26 Page ID #:24




https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 7 of 26 Page ID #:25




https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php




http://www.rfwireless-world.com/Terminology/what-is-zigbee.html
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 8 of 26 Page ID #:26




As shown below, ZigBee is a DSSS based technology. DSSS, also referred to as “Direct Sequence Spread
Spectrum”, is a type of spread spectrum technology.




https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php

The accused product operates in 2.4 GHz range.
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 9 of 26 Page ID #:27




http://www.rfwireless-world.com/Tutorials/Zigbee-physical-layer.html


Shown below are excerpts from 802.15.4 which defines physical layer of ZigBee standard. The modulation
scheme employed by the accused product is O-QPSK since it operates in 2.4 GHz range. There are total 16
Channels (numbered from 11 to 26) in 2.4GHz operation.




https://standards.ieee.org/standard/802_15_4-2003.html
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 10 of 26 Page ID #:28




https://standards.ieee.org/standard/802_15_4-2003.html




https://standards.ieee.org/standard/802_15_4-2003.html
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 11 of 26 Page ID #:29




https://standards.ieee.org/standard/802_15_4-2003.html




https://standards.ieee.org/standard/802_15_4-2003.html
                    Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 12 of 26 Page ID #:30




                   https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php

storing, at a      The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product practices storing, at a
transmitter, N     transmitter (e.g., data RAM of the ZigBee transceiver), N bits of interleaved data as stored data, with N (e.g.,
bits of            N=4) a number of bits in a symbol.
interleaved data
as stored data,    As shown below, the spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product maps
with N a           4 bits into on one data symbol and thereafter store it in a memory/buffer.
number of bits
in a symbol;
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 13 of 26 Page ID #:31




https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 14 of 26 Page ID #:32




https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 15 of 26 Page ID #:33




https://standards.ieee.org/standard/802_15_4-2003.html




https://standards.ieee.org/standard/802_15_4-2003.html
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 16 of 26 Page ID #:34




As shown below, the data PPDU is an interleaved data, since it is formed by appending Frame Check Sequence
to “Data Payload” followed by suffixing “MHR” field to “Data Payload”. In as much as successive Data
Payloads will be in between them “Frame Check Sequence” of a data payload and “SHR”, ”PHR” and “MHR”,
etc., fields of the immediate next data payload, data payloads will be in interleaved form.




https://standards.ieee.org/standard/802_15_4-2003.html
                    Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 17 of 26 Page ID #:35




selecting, at      The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product practices selecting, at
said transmitter   said transmitter (e.g., ZigBee transceiver) in response to the N (e.g., N=4) bits of stored data, a chip-sequence
in response to     signal (e.g., one of 16 PN Sequences) from a plurality of 2N chip-sequence signals (e.g., 16 PN sequences listed
the N bits of      in the table-20 as shown below), as an output chip-sequence signal (e.g., the selected PN sequence for a data
stored data, a     symbol).
chip-sequence
signal from a
plurality of
2N chip-
sequence
signals, as an
output chip-
sequence signal;
and




                   https://standards.ieee.org/standard/802_15_4-2003.html




                   https://standards.ieee.org/standard/802_15_4-2003.html
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 18 of 26 Page ID #:36




https://standards.ieee.org/standard/802_15_4-2003.html

As shown below, for each symbol, which comprises 4-bits, 1 of 16 PN sequences are selected. Symbol to chip
mapper comprises a table which has sixteen 32-bit PN Sequences (chip values) corresponding to each of sixteen
4-bit data symbol.
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 19 of 26 Page ID #:37




https://standards.ieee.org/standard/802_15_4-2003.html
                     Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 20 of 26 Page ID #:38




                    https://standards.ieee.org/standard/802_15_4-2003.html

transmitting, at    The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product practices transmitting,
said transmitter,   at said transmitter, the output chip-sequence signal (e.g., the selected PN sequence for a data symbol) as a radio
the output chip-    wave (e.g., modulated RF signal), at a carrier frequency (at a carrier frequency of one of 16 carrier frequencies
sequence signal     identified by 2.405 MHz, 2.410 MHz, 2.415 MHz, 2.420, 2.425 MHz, 2.430 MHz, 2.435 MHz, 2.440 MHz,
as a radio wave,    2.445 MHz, 2.450 MHz, 2.455 MHz, 2.460 MHz, 2.465 MHz, 2.470 MHz,2.475 MHz, and 2.480 MHz) , over
at a carrier        said communications channel (e.g., wireless channel), as a spread-spectrum signal.
frequency, over
said
communications
channel, as a
spread-spectrum
signal.
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 21 of 26 Page ID #:39




https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 22 of 26 Page ID #:40




https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 23 of 26 Page ID #:41




As shown below, IEEE 802.15.4, on which ZigBee protocols are built, mandates O-QPSK modulation on various
frequency carriers in 2.4 GHz.
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 24 of 26 Page ID #:42




https://standards.ieee.org/standard/802_15_4-2003.html
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 25 of 26 Page ID #:43




https://standards.ieee.org/standard/802_15_4-2003.html




https://standards.ieee.org/standard/802_15_4-2003.html
 Case 8:20-cv-01877 Document 1-2 Filed 09/29/20 Page 26 of 26 Page ID #:44




https://standards.ieee.org/standard/802_15_4-2003.html
